ACCEPTED
                                                                                         12-14-00365-CV
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                  10/27/2015 12:37:07 PM
                                                                                               Pam Estes
                                                                                                  CLERK

                       CAUSE NUMBER 12-14-00365-CV

                       IN THE COURT OF APPEALS            FILED IN
                                                  12th COURT OF APPEALS
                  FOR THE TWELFTH DISTRICT OF TEXAS TYLER, TEXAS
                               AT TYLER           10/27/2015 12:37:07 PM
                                                                       PAM ESTES
                                                                         Clerk


               EDOM CORNER, LLC and EARL A. BERRY, JR.,

                                    Appellanst,

                                         vs.

            IT’S THE BERRYS, LLC doing business as MARY ELLEN’S

                                     Appellees



             MOTION FOR LEAVE TO FILE POST SUBMISSION
                      SUPPLEMENTAL BRIEF

      Appellee It’s The Berrys doing business as Mary Ellen’s (“Mary Ellen’s”)

respectfully moves, on the following grounds, for leave to file the postsubmission

supplemental brief which accompanies this motion:

      1.    During the October 22, 2015 oral argument of this appeal certain

issues arose from the Court’s inquiries which must be addressed.

      2.    The attached postsubmission supplemental brief addresses those

issues.




MOTION FOR LEAVE TO FILE POST SUBMISSION SUPPLEMENTAL BRIEF                          1
      3.    Certificate of Conference: On October 27, 2015 Larry M. Lesh,

the undersigned attorney for Mary Ellen’s, conferred with counsel for

Appellants, who oppose this motion.


                                            Respectfully submitted,



                                            /s/ Larry M. Lesh
                                            Larry M. Lesh
                                            State Bar No. 12225000
                                            LAW OFFICE OF LARRY M. LESH
                                            1 Forest Park Drive
                                            Richardson, Texas 75080
                                            (214) 237-8598
                                            (972) 699-1456 Facsimile

                                            R. Paul Elliott
                                            Attorney at Law
                                            A Professional Corporation
                                            301 S. Main
                                            Canton, Texas 75103
                                            (903) 567-4141
                                            (903) 567-6228 Facsimile

                                            ATTORNEYS FOR MARY
                                            ELLEN’S




                        CERTIFICATE OF SERVICE

      A true copy of the foregoing motion with accompanying brief was served
MOTION FOR LEAVE TO FILE SUR-REPLY BRIEF                                       2
electronically on the following attorney for Appellants on the 27th day of October,
2015:

      Katherine A. Ferguson
      Renshaw, Davis & Ferguson, L.L.P.
      2900 Lee Street Suite 102
      P. O. Box 0021
      Greenville, Texas 75403-0021
      rdflawoffice@yahoo.com



                                             /s/ Larry M. Lesh
                                             Larry M. Lesh




MOTION FOR LEAVE TO FILE SUR-REPLY BRIEF                                              3